department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil sec_501 legend b date c state d individual e individual u dollar amount v dollar amount w dollar amount x dollar amount y dollar amount z dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues do you qualify for recognition of exemption under sec_501 of the code no for the reasons specified below facts d your founder and executive director worked as a sole_proprietor offering consulting services until date b when you were formed these services are the same as those that you will provide including counseling distressed homeowners to avoid foreclosure and negotiating loan modifications with lenders d provided a client list dating back three years as well as a balance_sheet including payroll_taxes and an overdraft balance carried forward from the sole_proprietorship d indicated that as he had provided these services in the past he believed it appropriate to continue offering the services through a non profit prior to providing these services as a sole_proprietor d worked for another non-profit organization that provided similar services you were incorporated on b in the state of c as a nonprofit corporation your articles of incorporation state you are organized exclusively for spiritual charitable or educational_purposes including for such purposes by providing quality housing counseling for distress property owners who are attempting to stave off foreclosure you have no bylaws you help homeowners primarily in the north c area avoid foreclosure by enforcing government protocols to prevent foreclosure you educate homeowners about their options to avoid foreclosure negotiate loan modifications with the mortgage_lender and refer homeowners to legal counsel if necessary you assist individuals who are delinquent with their mortgage loans including sub prime conventional va and fha loans with mortgage amounts ranging from dollar_figure homeowners helps them determine their best course of action and initiates the negotiation of loan modification with the lender other employees will process the loan modification documents and perform administrative tasks local attorneys may be engaged to protect the homeowners’ rights you usually provide services to homeowners before the foreclosure occurs however you may also aid homeowners in rescinding foreclosures after foreclosures are stopped homeowners are required to attend housing counseling which consists of home maintenance education job resources family values and savings currently these activities are funded by consulting fees paid_by the homeowners you have expressed a desire to apply for government grants in the future d interviews the to dollar_figure you use the services of a for-profit referral service who debits your banking account for v dollars each month in return for this fee you are given access to the names and contact information of homeowners who are scheduled for foreclosure within one month you provided a letter you send to those potential clients informing them of your services and include contact information the letter is signed by d as chief counselor and loss mitigation specialist you are governed by three directors two of your directors d and e are brothers you expect to pay compensation of w dollars per year to d x dollars per year to e and y dollars per year to the third director by letter dated date you stated that directors are not currently being paid compensation however you have outlined hourly pay schedules d is set to be paid u dollars hourly for consulting services you provide twenty hours of one-on-one counseling sessions for a fee of z dollars according to your payment refund policy half of the fees must be paid within hours of the initial consultation and signing of a confidentiality agreement you will not proceed if the homeowner does not supply the necessary information within hours the homeowner is not entitled to a refund if he or she fails to provide this information within this allotted time you state that about five percent of your clients have not paid for your services after having received an agreement you have not advertised your payment refund policy to the public an initial inquiry last sec_45 minutes the number of subsequent follow-up inquiries varies from to per client depending on the mortgage company’s response time each follow-up meeting lasts thirty minutes on average you stated that your fees are based on a scale to scale basis which depend s on the homeowner's financial circumstances and how long the homeowner will be in your program not to exceed z dollars you state however that additional charges will apply i f the mortgage company becomes complex in resolving the homeowner’s request within thirty days also you did not indicate how you will determine who is eligible for a reduced fee or what the amount of the fee reduction will be law in order to be described in sec_501 of the code a corporation must be organized and operated exclusively for charitable or educational_purposes and no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than -_ percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt if an organization fails to meet either the sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides an applicant organization must establish it serves a public rather than a private interest and specifically that it is not as designated organized or operated for interests benefit private such the of individuals the creator or controlled directly or indirectly by such private interests his family shareholders of the organization or persons sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the finally organization did not make loans to debtors or negotiate loans on their behalf the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required though to make such contributions as a condition of participation the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 individual and group counseling of widows where fees charged for services were based on ability of the widow to pay revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 personal marriage counseling and public seminars supported by area churches clients’ fees and contributions revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free or below-cost and the organizations were supported by contributions from the public its primary purpose was not charitable educational or scientific but rather in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit commercial in addition the court found that the organization's financing did not resemble that of typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover while to some extent the fees charged reflected ability to pay it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama was an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low- income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs as such the community and education counseling assistance programs were the agencies’ primary activities the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above in easter house v united_states cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not described in sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the health-related services provided to unwed mothers and their children were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in 950_f2d_365 7th cir the court_of_appeals for the seventh circuit upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church was not described in sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not described in sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps the founder and his spouse were the only members of the organization’s board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps its purposes were not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner meet the criteria of the participating creditors because they will be turned away unless they the tax_court further held the organization would operate for the private interests of its founder because the founder and his spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization's dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization's principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of the private interests of creditors as well finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of tax law as exempt sec_501 of the code sets forth two main tests for an organization to be recognized and operated sec_1_501_c_3_-1 of exclusively for purposes described in sec_501 the and supporting documentation we conclude that you fail both tests the information you provided in regulations based on your application organization organized must be both an organizational_test to satisfy the organizational_test an organization must have a valid purpose clause your articles provide that your specific purpose is exclusively c exempt_purpose a valid purpose clause limits an organization's purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes your articles do not limit your purposes to one or more exempt purposes therefore you do not have a valid purpose clause accordingly you are not organized for exempt purposes this is not an operational_test to satisfy the operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code sec_1 c - c of the regulations under the operational_test the purpose towards which an organization’s activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization b s w group supra your activities are not directed toward one or more exempt purposes while you engage in personalized discussions with homeowners that may in part further educational or charitable purposes your activities primarily further the substantial nonexempt purpose of selling financial services to homeowners for a fee thus you have failed to establish that you are operated exclusively for one or more exempt purposes you are not operated exclusively for educational_purposes your activities demonstrate that you do not operate exclusively for educational_purposes within the meaning of sec_501 of the code you stated that you educate homeowners about their options to avoid foreclosure and help them determine their best course of action your methodology distinguishes you from the exempt_organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra these exempt financial counseling organizations primarily informed the public on budgeting buying practices and the sound use of consumer credit any debt management programs were incidental to these primary educational activities unlike these exempt financial counseling organizations you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them you provided no evidence that your educational process does anything more than prepare you to provide debt management services on behalf of the homeowners you state that as part of your foreclosure prevention program that you provide certain housing counseling this counseling however is given to homeowners who have engaged you to provide debt management services rather than the general_public furthermore you solicit clients from a database of homeowners who are within days of foreclosure this outreach is not directed to the general_public rather it is designed to solicit business for your consulting services you have not demonstrated that your programs will serve to educate the general_public in sound financial management practices thus you have not demonstrated that you engage in these discussions primarily to further an educational purpose indeed your operational focus is on generating fees from your consulting activities like the organization that failed to qualify for exemption in solution plus supra your efforts are focused on informing potential clients about the range of services available and signing them up for your services rather than on conducting a meaningful educational program you did not provide evidence that you help clients develop an understanding of the cause of their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients you only have further contact when the client has further contact with the bank and needs more consulting assistance therefore you have failed to demonstrate that your interactions with clients and the community are designed to provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations thus you are not operated exclusively for educational_purposes within the meaning of sec_501 of the code you are not operated exclusively for charitable purposes your activities demonstrate that you do not operate exclusively for charitable purposes most of your time and resources within the meaning of sec_501 of the code are devoted to providing financial services for a fee not necessarily members of a charitable_class helping homeowners at risk of foreclosure negotiate a modification to the terms of their mortgage does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable to individuals who are you also provide foreclosure consulting services to individuals who are delinquent with their mortgage loans including sub prime conventional loans va loans and fha loans with mortgage amount ranging from dollar_figure therefore your to dollar_figure services are not directed exclusively to low-income individuals accordingly you are unlike the organization described in revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed moreover you charge fees for the majority of your services though you assert that fees are based on a scale to scale basis and depend on the homeowner's financial circumstances you did not indicate how you will determine who is eligible for a reduced fee or the amount of the fee reduction this distinguishes you from the exempt_organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra which relied upon contributions to provide their services for free or at most for only a nominal fee indeed primarily providing services for a fee ordinarily does not further charitable purposes solution plus supra thus you have failed to establish that your activities exclusively further charitable purposes within the meaning of sec_501 of the code you have a substantial nonexempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization does not qualify for exemption if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose a nonexempt purpose may be evidenced by activities that are conducted in a commercial manner or for a commercial purpose indeed in discerning whether an organization has a substantial nonexempt commercial purpose courts focus on a number of factors related to the nature of the activities and how an organization conducts its business including pricing policies funding sources and the organization’s competitiveness with and similarity to other commercial ventures see b s w group supra easter house supra airlie foundation supra living faith supra like the organization in solution plus supra a substantial part of your activities consists of the promotion and delivery of financial and other services to individuals for a fee your fee structure demonstrates that you are operated in a commercial manner and for a commercial purpose you charge z dollars to provide consulting services and require a payment of one half of the fee within hours of the initial consultation and signing of a confidentiality agreement these fees are not refundable if the homeowner does not supply the necessary information within hours the services provided for these fees are indistinguishable from those provided by for profit consultants further these activities are not distinguishable from those performed by the sole_proprietorship operated by d prior to your formation furthermore you have not established that you provide these services on different terms at prices significantly below market or in any other way that deviates from normal commercial practices when asked the number and percentage of clients who have received your services free of charge you responded that about have not paid our services after they have received an agreement this statement only indicates a percentage of clients who have failed to pay the fee it does not establish that any of your fees have been waived or reduced because of an inability to pay you have provided no evidence of your fee waiver policy the lack of public support for your activities further demonstrates that you operate for a substantial nonexempt commercial purpose the exempt_organization described in consumer credit counseling service of alabama supra received support from government and private_foundation grants contributions and assistance from labor agencies and the united way while you indicated that you will solicit government grants the financial data that provided shows that you have not and do not expect to receive any gifts grants or contributions at all there is also no evidence that you have received contributions or gifts from disinterested members of the public see b s w group supra citing lack of solicitation of contributions and sole support from fees as factors disfavoring exemption rather your operations are financed entirely by revenue earned from selling services to homeowners receiving support primarily from consulting fees is indicative of a nonexempt purpose easter house supra the activities you identify as educational are merely incidental to your business of providing foreclosure consulting services for a fee thus more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose inurement an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations your board_of directors is composed of only three persons two of whom are related by blood furthermore all members of your board_of directors are compensated the composition of your board is in stark contrast to the exempt_organization in revrul_69_441 supra whose board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the fact that your board lacks public participation of any kind indicates that you are operated for the benefit of your directors rather than the public do not have bylaws to ensure that your governing body serves a public rather than private interest because your operations substantially benefit your directors you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1 c -1 d ii of the regulations in addition you sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code an organization that engages in such activities as a substantial purpose must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not meet the requirements of sec_501 and you do not meet the requirements of sec_501 an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay sec_501 of the code you failed to establish that you have such a fee policy credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization’s activities sec_501 of the code all of the voting power of your board_of directors is vested in persons who are employed by you and who will benefit financially directly or indirectly from your activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates accordingly you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons therefore had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you are organized and operated for a substantial nonexempt purpose in contravention of sec_1 c - c of the regulations any public purposes for which you may operate are only incidental to this primary nonexempt purpose you do not serve a public rather than a private interest as required by sec_1 c -1 d ii of the regulations therefore you are not described in sec_501 in addition you do not meet the requirements of sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication
